Order entered September 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01089-CV

              COLEMAN G. AKIN AND CHASE P. CAMPBELL, Appellants

                                               V.

 JERRY C. GILMORE, INDEPENDENT EXECUTOR OF THE ESTATE OF LILLIAN
             MOORE BRADSHAW, DECEASED, ET AL, Appellees

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-16-01096-3

                                           ORDER
       Before the Court is court reporter Charletta Breed’s September 19, 2017 request for a ten-

day extension of time to file the record. We GRANT the request and ORDER the reporter’s

record be filed no later than September 29, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE